2014 UT App 273
_________________________________________________________

               THE UTAH COURT OF APPEALS

                       KALLIE MILES,
                         Petitioner,
                              v.
              DEPARTMENT OF WORKFORCE SERVICES,
                        Respondent.

                       Per Curiam Decision
                         No. 20140735-CA
                     Filed November 20, 2014

                Original Proceeding in this Court

                  Kallie Miles, Petitioner Pro Se

             Suzan Pixton, Attorney for Respondent

  Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN,
                    and KATE A. TOOMEY.


PER CURIAM:

¶1      Kallie Miles seeks judicial review of a decision of the
Workforce Appeals Board determining that it lacked jurisdiction to
consider her request to reopen her case because it was not timely
filed and Miles presented no good cause to excuse her untimely
filing. This case is before the court on a sua sponte motion for
summary disposition. We decline to disturb the Board’s decision.

¶2     The Board’s decision on a request for unemployment
benefits involves a mixed question of fact and law that is more fact-
like because “the case does not lend itself to consistent resolution
by a uniform body of appellate precedent.” Carbon County v.
Workforce Appeals Bd., 2013 UT 41, ¶ 7, 308 P.3d 477 (citation and
internal quotation marks omitted). “Because of the fact-intensive
conclusions involved at the agency level,” the Board’s determina-
              Miles v. Department of Workforce Services


tion is entitled to deference. See id. “When a petitioner challenges
an agency’s findings of fact, we are required to uphold the findings
if they are supported by substantial evidence when viewed in light
of the whole record before the court.” Stauffer v. Department of
Workforce Servs., 2014 UT App 63, ¶ 5, 325 P.3d 109 (citation and
internal quotation marks omitted).

¶3       The Department of Workforce Services issued two decisions:
first, a determination that Miles did not accept all suitable work
and therefore was not able and available for full-time work and,
second, a determination that Miles committed fraud by failing to
report that she was not able and available for full-time work when
filing two weekly claims for benefits. After Miles appealed the
decisions, the Department scheduled a hearing before an adminis-
trative law judge (ALJ). The hearing notice required Miles to
confirm that she would participate no later than twenty-four hours
before the hearing. Miles failed to confirm or participate in the first
scheduled hearing. The ALJ issued its first order of default, which
advised Miles that she could request to reopen the hearing within
ten days. Miles timely requested reopening, and a second hearing
was scheduled. Miles again failed to confirm or participate in the
hearing, and an ALJ issued a second order of default. Miles again
timely requested reopening, and the hearing was again resched-
uled. Miles again failed to confirm or participate in the hearing, and
the third order of default issued. The order of default again clearly
stated that the decision would become final if she did not request
reopening within ten days. Thirty-three days later, Miles filed an
appeal to the Board of the then-final order of default. Although the
Board allowed Miles an opportunity to provide information that
might establish good cause for the late filing of her request to
reopen the hearing, Miles failed to provide any information. The
Board concluded that the request was untimely without good cause
and that the Board lacked jurisdiction to consider the appeal
further.

¶4     A request to reopen a hearing must be filed within ten days
of the issuance of the order of default. Utah Admin. Code R994-




20140735-CA                       2                 2014 UT App 273
              Miles v. Department of Workforce Services


508-117(3). “If the request is made after the expiration of the ten-
day time limit, but within 30 days, the party requesting reopening
must show cause for not making the request within ten days.” Id.
Miles provided no reason for her late filing of a request to reopen
the hearing, although the order of default clearly outlined the
reopening procedures and she had utilized the same procedures
after the first and second orders of default. We defer to the Board’s
finding that Miles was not prevented from filing a timely request
by circumstances that were beyond her control. See id. R994-508-
104(2). We also defer to the Board’s determination that it could not
“find the circumstances surrounding her late request were
compelling and reasonable.” Id. R994-508-104(3). Finally, we defer
to the Board’s determination that there was no other basis under
the facts of the case to justify an exercise of continuing jurisdiction
over the appeal. As a result, the Department’s decisions denying
benefits and assessing a fraud overpayment and statutory penalty
remain in effect.

¶5     In response to our sua sponte motion, Miles failed to address
the actual basis for the Board’s decision, which was the result of her
repeated failure to participate in a hearing on the merits of her
appeal of the Department’s decisions and her failure to timely
request to reopen the hearing on her appeal. We decline to disturb
the Board’s decision.




20140735-CA                       3                 2014 UT App 273